Citation Nr: 1548877	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-25 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities. 

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity, to include an effective date earlier than May 28, 2013. 

3.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity, to include an effective date earlier than May 28, 2013.

4.  Entitlement to an increased rating, in excess of 60 percent for residuals of prostate cancer.

5.  Entitlement to an increased evaluation for diabetes mellitus, rated 20 percent disabling.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

7.  Entitlement to service connection for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denying entitlement to TDIU.  The appeal has been expanded to include the additional issues on the title page for reasons set forth below.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following the appeal of the June 2012 rating decision, the Veteran filed a claim for entitlement to service connection for post-traumatic stress disorder and chronic low back pain, as well as increased ratings for several service-connected disabilities.  The RO issued a rating decision in April 2014 addressing each of the additional issues, and the Veteran filed a timely notice of disagreement in October 2014.  To date, the RO has not issued a statement of the case.  Service connection was initially granted for neuropathy of both lower extremities, with ratings assigned.  There has been no readjudication of the certified issue since the grant of service connection for additional disorders.

The Veteran's claim for entitlement to a total disability evaluation based upon individual unemployability is impacted by the outcome of the pending appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Under these circumstances, the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to the issues identified in the October 2014 notice of disagreement.  38 C.F.R. § 19.26.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

As the Veteran's claim for entitlement to a total disability evaluation is "inextricably intertwined" with the Veteran's pending claims for service connection and increased ratings, it must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues identified by the Veteran in his October 2014 Notice of Disagreement.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal of any issues by filing a timely substantive appeal following the issuance of a statement of the case.  If a timely substantive appeal is not filed, the matter should be closed by the RO.

2.  Readjudicate the certified issue, taking into consideration that some additional disabilities are service connected since the last decision on the merits.  To the extent additional examination is indicated, such should be performed.  To the extent the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  The case should then be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

